BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: daniel.doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No.   4:20-cr-00015-RRB-SAO
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   PROHIBITED PERSON IN
          vs.                               )   POSSESSION OF A FIREARM
                                            )    Vio. of 18 U.S.C. §§ 922(g)(9) and
  THOMAS J. AKPIK,                          )   924(a)(2)
                                            )
                          Defendant.        )   CRIMINAL FORFEITURE
                                            )   ALLEGATION:
                                            )     Vio. of 18 U.S.C. § 924(d), 28 U.S.C.
                                            )   § 2461(c)
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about April 4, 2020, within the District of Alaska, at or near Wainwright,

the defendant, THOMAS J. AKPIK, knowing that he had previously been convicted of a



       Case 4:20-cr-00015-RRB-SAO Document 2 Filed 10/23/20 Page 1 of 3
misdemeanor crime of domestic violence, did knowingly possess, in and affecting

interstate commerce, a firearm, to wit: a Smith & Wesson .44 Magnum caliber revolver.

                 Conviction for Misdemeanor Crime of Domestic Violence

 Conviction Date              Offense                   Court                Case No.
                         Assault – Fourth     Superior Court for the
     April 20, 2016          Degree             State of Alaska at       2BA-16-00075CR
                        AS 11.41.230(a)(1)           Barrow

         All of which is in violation of 18 U.S.C. §§ 922(g)(9) and 924(a)(2).

                        CRIMINAL FORFEITURE ALLEGATION

         The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 924(d), and 28 U.S.C. § 2461(c).

         Upon conviction of the offenses in violation of 18 U.S.C. § 922(g)(9), as set forth

in Count 1 of this Indictment, the defendant, THOMAS J. AKPIK, shall forfeit to the

United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearm or

ammunition involved in or used in knowing violation of the offense, including, but not

limited to, a Smith & Wesson .44-caliber revolver.

//

//

//

//

//

                                          Page 2 of 3




         Case 4:20-cr-00015-RRB-SAO Document 2 Filed 10/23/20 Page 2 of 3
      All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

      A TRUE BILL.


                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ Kyle Reardon for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: October 21, 2020




                                       Page 3 of 3




      Case 4:20-cr-00015-RRB-SAO Document 2 Filed 10/23/20 Page 3 of 3
